Citation Nr: 0735621	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO. 04-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for gastrointestinal 
problems, to include as secondary to an undiagnosed illness.

2. Entitlement to service connection for an anxiety disorder, 
with chest pain and accelerated heartbeat, to include as 
secondary to an undiagnosed illness.

3. Entitlement to a rating in excess of 10 percent for 
lipomas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to August 
1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which increased the 
veteran's rating to 10 percent for lipomas and denied the 
claims for service connection for anxiety disorder with chest 
pain and accelerated heartbeat and gastrointestinal problems.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action, on her part, is required.


REMAND

The veteran submitted her claim for an increased rating for 
lipomas in November 2002. Prior to the initiation of the 
claim, the regulations pertaining to the evaluation of skin 
disorders were amended, effective August 30, 2002. See 67 
Fed. Reg. 49,590 (2002). Currently, the veteran is rated as 
10 percent disabling for the lipomas under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7819. In the September 2006 Board 
remand, the Board noted that the veteran had not been 
notified of the amended rating criteria for skin disorders. 

Review of the claims file reveals that the veteran still has 
not been made aware of the revised rating criteria for skin 
disorders, specifically the rating criteria for 38 C.F.R. 
§ 4.118, DC 7819. Therefore, the RO/AMC should provide the 
veteran with the revised rating criteria for 38 C.F.R. 
§ 4.118, DC 7819 (2007).


In addition, the September 2006 Board remand also directed 
the RO to afford the veteran VA examinations for her claims 
for service connection for gastrointestinal problems and an 
anxiety disorder, with chest pain and accelerated heartbeat, 
both to include as due to an undiagnosed illness, and the 
claim for a rating in excess of 10 percent for lipomas. The 
examinations were to determine whether the veteran's anxiety 
disorder and gastrointestinal problems were related to a 
known disability that were related to service or whether the 
disorders are related to an undiagnosed illness. In addition, 
the examinations would determine the current severity of the 
lipomas pursuant to the revised rating criteria for skin 
disorders. 

Pursuant to the Board remand, the RO/AMC requested that the 
VA Medical Center (VAMC) in Columbia, South Carolina schedule 
the veteran for the VA examinations. Although the VAMC 
scheduled the veteran for the VA examinations, the veteran 
asserts that she did not receive notice of the scheduled VA 
examinations. Therefore, she failed to report to the VA 
examinations. In the October 2007 written brief, the 
veteran's representative stated that the veteran is currently 
willing to report to any rescheduled VA examination pending 
receipt of notice of the examinations. Therefore, the RO/AMC 
should request that the VAMC schedule the veteran for VA 
examinations to determine whether the veteran has either an 
anxiety disorder or gastrointestinal problems that are 
related to an undiagnosed illness or, if an anxiety disorder 
or gastrointestinal disorder is related to a known diagnosis, 
whether the known diagnosis is related to service. The 
examination should also determine the current severity of the 
lipomas.

Regarding the veteran's claims for service connection, the 
veteran's service medical records show that on entrance to 
service in June 1988, the veteran reported having a heart 
murmur at birth. It was noted that the heart murmur resolved 
with no sequelae, was asymptomatic, and she had full 
activity. 

In May 1992, the veteran complained of abdominal pain. The 
diagnosis was viral gastroenteritis. Another May 1992 record 
shows diagnoses of questionable acid peptic disorder and 
amenorrhea. The September 1992 separation of Report of 
Medical History shows that the veteran reported having 
shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, stomach, liver, or intestinal 
trouble, nervous trouble, and frequent trouble sleeping. 
Therefore, on VA examination, in addition to determining 
whether the veteran's gastrointestinal problems and anxiety 
disorder is related to an undiagnosed illness, the VA 
examiners should also render an opinion as to whether the 
veteran's gastrointestinal disorder is related to the May 
1992 complaints of abdominal pain and diagnoses related to 
that pain in service and should also render an opinion as to 
whether the veteran's anxiety disorder with heart 
palpitations is related to her service.

Prior to recertification of the claims on appeal to the 
Board, the RO/AMC's adjudication of the claims should include 
consideration of all evidence added to the record since its 
last adjudication of the claim-to include January 2005 non-
VA reports of radiographic images received by the Board in 
July 2007, which have not yet been considered by the RO. 

Accordingly, the claims on appeal are REMANDED for the 
following actions:

1. The RO/AMC should notify the veteran of 
the amended rating criteria for 38 C.F.R. 
§ 4.118, DC 7819 and any other related 
diagnostic codes pertinent to the 
disability of lipomas.

2. The veteran should be afforded VA 
examinations to ascertain the nature and 
etiology of any gastrointestinal disorder 
or any anxiety disorder, with chest pain 
and accelerated heartbeat and to determine 
the current severity of lipomas. Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

Gastrointestinal Disorder and Anxiety 
Disorder
The examiner should comment as to the 
following:

a) Are there any current diagnosed 
conditions related to 1) any 
gastrointestinal problems or 2) an anxiety 
disorder with chest pain and accelerated 
heartbeat.

b) If there are currently diagnosed 
disabilities, the examiner is requested to 
express an opinion as to whether the 
currently diagnosed conditions are chronic 
in nature and whether the conditions are 
causally or etiologically related to any 
incident of the veteran's active service. 
Specifically, the examiner should opine as 
to whether the veteran's gastrointestinal 
problems are related to her complaints of 
abdominal pain and related diagnoses in 
May 1992 while she was in service.

c) If the gastrointestinal problems and 
anxiety disorder are not related to a 
diagnosed illness, the examiner should 
determine whether the veteran's 
gastrointestinal problems and/or anxiety 
disorder with chest pain and accelerated 
heartbeat are manifestations of an 
undiagnosed illness or medically 
unexplained chronic multisymptom illness.

Lipomas
The examiner should also evaluate the 
severity of the veteran's lipomas. The 
examiner should specifically address 
whether the veteran's lipomas are deep or 
cause limited motion in an area or areas 
exceeding 12 square inches (77 square 
centimeters), or whether the veteran has 
limitation of function due to the lipomas. 

3. After completing the requested action, 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include the January 2005 non-VA 
reports of radiographic images, which were 
associated with the claims file in July 
2007) and legal authority. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims on appeal must be afforded expeditious treatment. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

